Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered March 20, 1990, convicting her of murder in the second degree (two counts) and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that certain remarks made by the prosecutor on summation deprived her of her right to a fair trial. However, since the defendant raised only general objections to these remarks, and since the defendant’s mistrial motion did not alert the court to any of the comments now in issue on appeal, the defendant’s claims are unpreserved for appellate review (see, People v Balls, 69 NY2d 641; People v *659Medina, 53 NY2d 951). In any event, we find that the summation consisted of fair comment on the evidence and did not exceed the bounds of advocacy (see, People v Ashwal, 39 NY2d 105, 109).
The defendant’s remaining contentions, which concern the court’s charge and the sentence imposed, are either unpreserved for appellate review or without merit. Sullivan, J. P., Harwood, Balletta and Eiber, JJ., concur.